Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D filed on March 18, 2013 (including amendments thereto) with respect to the shares of Common Stock, par value $0.01 per share, of Rimage Corporation.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: March 18, 2013 DOLPHIN LIMITED PARTNERSHIP III, L.P. By: Dolphin Associates III, LLC General Partner By: Dolphin Holdings Corp. III Managing Member By: /s/ Donald T. Netter Donald T. Netter Senior Managing Director DOLPHIN ASSOCIATES III, LLC By: Dolphin Holdings Corp. III Managing Member By: /s/ Justin A. Orlando Justin A. Orlando Managing Director DOLPHIN HOLDINGS CORP. III By: /s/ Justin A. Orlando Justin A. Orlando Managing Director /s/ Donald T. Netter DONALD T. NETTER /s/ Justin A. Orlando JUSTIN A. ORLANDO /s/ Daniel J. Englander DANIEL J. ENGLANDER
